Citation Nr: 0320764	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  01-00 292A	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Charlene Wills, Associate Counsel




INTRODUCTION
 
This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The veteran subsequently 
relocated to Minnesota, and his appeal has continued from the 
RO in St. Paul, Minnesota.

Procedural history

The veteran served on active duty from October 1998 to May 
2000.

The RO received the veteran's claim for service connection 
for asthma in April 2000, prior to his discharge from 
service.  In a May 2000 rating decision, the RO denied the 
claim.  The veteran disagreed with the May 2000 decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in January 2001.

Issue not on appeal

The Board observes that in the May 2000 rating decision, in 
addition to denying service connection for asthma, the RO 
also granted service connection for chronic enlarged tonsils, 
with an evaluation of zero percent disability.  The veteran 
did not disagree with the RO's decision as to that issue, and 
it will be addressed no further in this decision.  An appeal 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case (SOC) has been furnished, 
a timely filed substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2002).




FINDING OF FACT

The veteran failed, without good cause, to report for or to 
undergo a VA examination which was scheduled in regard to his 
claim of entitlement to service connection for asthma.  He 
has not recently contacted VA or his accredited 
representative, and his present whereabouts are unknown.


CONCLUSION OF LAW

The claim of entitlement to service connection for asthma is 
denied based on the veteran's abandonment of his claim.  38 
C.F.R. § 3.158 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The Board believes that a brief factual history of this case 
is necessary at the outset of its deliberations in order to 
provide a background for its discussion of VA's obligation to 
assist the veteran in the development of his claim as well to 
serve as a basis for its analysis of the case. 

The record in this case reveals that a VA compensation and 
pension examination, which doubled as the veteran's 
separation physical examination, was completed on a fee basis 
in April 2000.  As noted in the Introduction, the RO denied 
the veteran's claim of entitlement to service connection for 
asthma in May 2000, and the veteran appealed.  In his January 
2001 substantive appeal he requested another medical 
evaluation, contending that the April 2000 evaluation was not 
sufficient for determining whether he had asthma because he 
had used inhalers that day and the results of the evaluation 
were therefore skewed.  

In an April 2002 letter the RO notified the veteran that 
another examination would be scheduled, as he requested in 
his appeal.  The RO later tried to contact the veteran to 
determine whether he would appear for the examination, but 
was unable to locate him.  The RO then cancelled the 
scheduled examination.  The RO also contacted the veteran's 
representative in order to determine his current whereabouts, 
but the representative was unable to provide a more recent 
address or telephone number.
 
In his substantive appeal, the veteran requested a hearing 
before a Veterans Law Judge at the RO.  In a May 2003 letter, 
the RO informed the veteran that his request for a hearing 
was granted and that he must respond to the letter.  In June 
2003, the RO informed the veteran that due to his lack of 
response to the May 2003 letter his hearing was canceled.  
The veteran was further informed that this claims folder was 
being sent to the Board, and any additional evidence that he 
had should be submitted to the Board.  The veteran has made 
no attempt to contact the Board.

The VCAA 
 
The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  This law eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].
 
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].
 
The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.
 
Notice
 
The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

The RO provided the veteran a statement of the case in 
November 2000 which  informed the veteran of the regulatory 
requirements for establishing service connection and the 
rationale for determining that the evidence he had then 
submitted did not show that those requirements were met.  
Crucially, a letter was sent to the veteran in April 2002 
notifying him of the relevant law and regulations, and of the 
types of evidence that could be submitted by him in support 
of his claim.  The RO specifically informed the veteran of 
the provisions of the VCAA.  The RO informed the veteran of 
the evidence he was required to submit, and what evidence VA 
would obtain on his behalf.



Duty to assist
 
In general, the statute and regulation provide that VA will 
make reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  The 
veteran is also required to cooperate with VA in obtaining 
the relevant evidence.  See 38 U.S.C. § 5103A.  

In a claim for disability compensation, VA will provide a 
medical examination which includes a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  See 38 C.F.R. § 3.159.  
 
The RO has obtained the veteran's service medical records.  
As noted above, a VA compensation and pension examination was 
completed on a fee basis in April 2000.  The RO found that a 
re-scheduled medical examination, including review of the 
medical evidence of record, was necessary in order to 
determine whether the veteran's claim of service connection 
asthma was aggravated during service, or had its onset during 
service.  The requested examination was scheduled and the VA 
medical facility notified the veteran of the time, date and 
place to appear.  That notice was sent to the veteran's 
latest address of record.  The veteran did not respond to the 
notice, and his current whereabouts are unknown.  
 
In short, for the reasons and bases expressed above, the 
Board believes that the provisions of the VCAA have been 
complied with, to the extent practicable under the 
circumstances here presented.



Pertinent law and regulation

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen, or for the purpose of determining continued 
entitlement, is not furnished within one year after the date 
of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received. 38 C.F.R. § 3.158(a) (2002).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Analysis

For reasons which will be explained in detail below, the 
Board finds that the veteran has abandoned his claim within 
the meaning of 38 C.F.R. § 3.158 (2002) and that the claim 
must therefore be dismissed.

The facts have been set out above.  The veteran requested 
both a personal hearing and another VA  examination.  These 
were scheduled, but the veteran has not responded.  The 
record reveals that the veteran has not provided any good 
cause for his actions and indeed it appears that he has not 
communicated with VA for some time.  Numerous attempts to 
contact the veteran have failed.  

It is plain from the record before the Board that the veteran 
has been advised of what was required of him to adjudicate 
the claim, but he has failed to comply.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991); see Wood, 1 Vet. App. 
at 193.  There is no correspondence or report of contact from 
the veteran of record which would explain his failure to 
report for the VA examination.  If the veteran has changed 
his address, he has not advised VA of his whereabouts.  See 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993), in which the 
Court stated: "[i]n the normal course of events, it is the 
burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."

In Hyson, the Court pointed out that VA must show that a 
claimant lacked "adequate reason" [see 38 C.F.R. § 3.158(b) 
(2002)], or "good cause" [see 38 C.F.R. § 3.655 (2002)] for 
failing to report for the scheduled examinations.  In this 
case, there is no evidence on file demonstrating that the 
veteran had any "adequate reason" or "good cause" for failing 
to report to be examined when VA so requested.

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  See Ashley v. Derwinski, 2 Vet. 
App. 62, 64 (1992), supra, [citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)].  While the 
Ashley case dealt with regularity of procedures at the Board, 
in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied this presumption of regularity to procedures at the 
RO.  In this case, no clear evidence to the contrary has been 
presented with which to rebut the presumption of regularity.  
It is therefore presumed that timely notice of the scheduled 
VA examination was sent to the veteran at his most recent 
address of record.

While certain medical evidence is of record, it is 
insufficient to properly evaluate the veteran's claim.  This 
has been acknowledged by the veteran himself.  The evidence 
of record in no way serves as a substitute for the veteran's 
attendance at a VA examination.  See 38 C.F.R. § 3.326(a) 
(2002).  The veteran, moreover, has furnished no other 
medical evidence which would serve as a viable substitute for 
the scheduled examination.  See 38 C.F.R. § 3.326(b) (2002).

The facts in this case are clear.  The veteran failed to 
report for a scheduled VA examination, even in light of 
specific instructions from the RO.  No good cause has been 
demonstrated for his failure to appear or to be examined.  He 
has failed to keep informed of his whereabouts.  His claim is 
therefore considered to be abandoned.  See 38 C.F.R. § 3.158 
(2002).

In Morris v. Derwinski, 1 Vet. App. 260 (1991), the Court 
held that a veteran's abandonment of his claim for service 
connection based upon his failure to respond to a request for 
additional evidence could not be waived or set aside on 
grounds of alleged ignorance of regulatory requirements.  The 
Court in Morris noted that the Supreme Court had held that 
everyone dealing with the Government was charged with 
knowledge of Federal statutes and lawfully promulgated agency 
regulations, citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380 (1947).  The Court found that even though the veteran may 
have been ignorant of the abandonment provisions of 38 C.F.R. 
§ 3.158(a), he was necessarily charged with knowledge of the 
regulation.  Here, in light of the RO's instructions to 
appear for the examination the veteran was plainly on notice 
of the necessity of submitting to further medical inquiry.

In light of the abandonment of this appeal, there remain no 
allegations of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105 (West 2002), the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  In 
essence, a "case or controversy" involving a pending adverse 
determination that the veteran has taken exception to does 
not currently exist.  See Shoen v. Brown, 6 Vet. App. 456, 
457 (1994) [quoting Waterhouse v. Principi, 3 Vet. App. 473 
(1992)].  Accordingly, the Board is without jurisdiction to 
review the appeal with respect to this issue and, therefore, 
the claim must be dismissed.

In summary, because the veteran has failed, without good 
cause, to report for a necessary VA examination and to keep 
VA apprised of his present whereabouts, the claim is deemed 
abandoned and is therefore dismissed.

Additional matters

The Board is of course aware of due process concerns which 
may arise in connection with cases, such as this, in which a 
veteran's claim is being dismissed based on his failure to 
adhere to VA regulations rather than the Board considering 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In 
this case, for the reasons stated below and in the VCAA 
section above, the Board believes that any due process 
concerns have been satisfied.

When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  With respect to this case, the Board concludes that 
the veteran has not been prejudiced by the decision herein.  
The veteran, through numerous correspondences, was fully 
apprised of the consequences of his failure to report for a 
scheduled VA examination.  The veteran failed to comply and 
his claim is deemed to be abandoned.


ORDER

The claim of entitlement to service connection for asthma is 
deemed to be abandoned and is dismissed.



		
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


